Citation Nr: 0106397	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  91-10 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the rating decision dated October 22, 1986, was 
clearly and unmistakably erroneous for failure to award 
special monthly compensation at a rate based on loss of use 
of both lower extremities and loss of bladder and bowel 
control effective from January 1986.  

2.  Entitlement to a higher rate of special monthly 
compensation.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1976 to April 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

As certified the Board in January 1991, the issue on appeal 
was entitlement to an increased rating for bowel dysfunction, 
to include entitlement to loss of anal sphincter control and 
aid and attendance.  The Board remanded to the case to the RO 
in January 1992 and February 1994.  Subsequent to the Board's 
February 1994 remand, the RO awarded an increased rating for 
bowel dysfunction to 100 percent, effective in March 1989 and 
awarded special monthly compensation (SMC) at the rate 
provided by 38 U.S.C. § 1114(m) on the basis of the presence 
of loss of use of both feet with additional disability 
independently rated at 100 percent, effective in March 1989.  
The veteran has continued his appeal contending he should be 
awarded a higher level of SMC at the rates provided by 38 
U.S.C. § 1114(o) and 38 U.S.C. § 1114(r)(1).  

Prior to the February 1994 remand, the veteran raised 
multiple additional issues including the issue of clear and 
unmistakable error in the October 22, 1986, rating decision 
for failure to award SMC at a rate based on loss of use of 
both lower extremities and loss of bladder and bowel control 
effective from January 1986.  On remand, the RO determined 
there was not clear and unmistakable error in the October 22, 
1986, rating decision for failure to award SMC at a rate 
based on paralysis of both lower extremities together with 
loss of anal and bladder sphincter control.  The veteran 
disagreed, the RO issued a statement of the case and the 
veteran perfected an appeal on this issue, which is now 
before the Board.  

In its presentation to the Board, the veteran's 
representative raised several claims that have not been 
adjudicated by the RO.  He questions the effective date of 
March 16, 1989, assigned for the levels of SMC awarded in a 
July 1989 rating decision and the effective date of March 16, 
1989, for the 100 percent rating for bowel dysfunction 
assigned in a May 1995 rating decision.  In addition, he 
questions the effective date of March 16, 1989, for SMC at 
the rate provided by 38 U.S.C. § 1114(m) assigned in a 
September 1995 rating decision.  As there is no indication 
that the veteran disagreed with the effective dates within 
one year of notice of their assignment, the RO should clarify 
whether the veteran is seeking to raise claims of clear and 
unmistakable error in those rating decisions with respect to 
effective dates the veteran questions.  

The representative argues that on VA examinations in May 
1980, May 1982, October 1984 and July 1994 the veteran was 
noted to have suffered the loss of erectile power due to his 
radiculomyelopathy and that the RO in its September 1995 
rating decision was incorrect in its denial of SMC under 
38 U.S.C. § 1114(k) for loss of use of a creative organ.  As 
there is no indication that the veteran disagreed with the RO 
denial of SMC for loss of use of a creative organ within one 
year of notice of the decision, the RO should clarify whether 
the veteran is seeking to raise a claim of clear and 
unmistakable error in the September 1995 rating decision with 
respect to this issue.  

Finally, the representative claims the veteran is entitled to 
SMC at the rate provided by 38 U.S.C. § 1114(s) for the 
periods during which he received a total rating under 
38 C.F.R. § 4.29 based on hospitalization due to service 
connected disabilities.  The Board refers this matter to the 
RO for appropriate action.  

During the pendency of the veteran's appeal, but after the 
case was last considered by the RO, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  It provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also contains new notification 
provisions.  In this case, all records pertinent to the 
veteran's appeal have been obtained, and the veteran has been 
provided necessary examinations.  The veteran is clearly 
aware of the evidence necessary to substantiate his claim, 
and there is no indication that there is outstanding evidence 
that should be obtained.  Consequently, there is no further 
action to be undertaken to comply with the provisions of the 
VCAA, and the veteran will not be prejudiced as a result of 
the Board deciding his appeal without first affording the RO 
an opportunity to consider his claims in light of the VCAA.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been obtained by the RO.  

2.  In an October 22, 1986, unappealed rating decision, the 
RO awarded a temporary total rating from January 7, 1986, to 
February 1, 1986, under 38 C.F.R. § 4.29 based on 
hospitalization for service-connected disabilities; in the 
same rating decision, the RO thereafter continued the prior 
combined 90 percent rating for the veteran's service-
connected disabilities.  

3.  The veteran has loss of use of both feet; in addition, he 
has loss of bladder sphincter control and loss of anal 
sphincter control, which qualify him as unable to attend to 
the wants of nature and therefore so helpless as to be in 
need of regular aid and attendance.  


CONCLUSIONS OF LAW

1.  Clear and unmistakable error is not shown in the October 
22, 1986, rating decision to the extent that the decision did 
not award SMC at the rate provided by 38 U.S.C. § 314(r)(1) 
(later renumbered to 38 U.S.C. § 1114(r)(1)).  38 U.S.C. 
§ 7105 (1994); 38 C.F.R. § 3.105(a) (2000).  

2.  The criteria for the award of SMC at the rates provided 
by 38 U.S.C. § 1114(o) and 38 U.S.C. § 1114(r)(1) have been 
met.  38 U.S.C. § 1114(o), (r) (1994 & Supp. IV 1998); 
38 C.F.R. §§ 3.350, 3.352(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran was discharged from service in April 1979, and in 
a rating decision dated in August 1979, the RO granted 
service connection for Guillain-Barre Syndrome with 
paraplegia and loss of bladder control.  Effective from the 
day following separation from service, the RO awarded a 
prestabilization rating of 100 percent and SMC under the 
provisions of 38 C.F.R. § 4.28.  The veteran underwent a VA 
examination in May 1980, and in a rating decision dated in 
July 1980, the RO discontinued the prestabilization ratings 
and assigned a 40 percent schedular rating for weakness of 
both legs and a 40 percent schedular rating for urinary 
incontinence.  Those ratings were effective from October 
1980.  Thereafter, the RO confirmed and continued those 
ratings in rating decisions dated in January 1981, February 
1981 and October 1981.  In a letter dated November 3, 1981, 
the RO informed the veteran of the continuation of the prior 
ratings, and on a VA Form 21-4138 received later that month, 
the veteran referred the November 3, 1981, letter and stated 
that he was not in agreement with the decision and requested 
a statement of the case.  In response, the RO provided the 
veteran a statement of the case on the issues of entitlement 
to increased disability evaluation for service-connected 
weakness of both legs and entitlement to increased disability 
evaluation for service-connected urinary incontinence.  The 
veteran perfected his appeal with a VA Form 1-9 received in 
January 1982.  In a rating decision dated in September 1982, 
the RO assigned a separate 40 percent rating for each lower 
extremity and awarded a 60 percent rating for urinary bladder 
incontinence and sexual dysfunction.  The RO issued 
supplemental statements of the case on the issues of 
increased ratings of weakness of the legs and urinary 
incontinence in November 1984, March 1988 and February 1989.  

In a rating decision dated in July 1989, the RO awarded 
service connection for bowel dysfunction secondary to 
radiculomyelopathy and assigned a 30 percent rating effective 
in March 1989.  In the same rating decision, the RO awarded a 
separate noncompensable rating for sexual dysfunction and 
continued a 60 percent rating for urinary bladder dysfunction 
and incontinence.  In addition, the RO awarded a 100 percent 
rating for loss of use of both lower extremities, effective 
in March 1989, and continued a 30 percent rating for major 
affective disorder, depression with psychotic features.  The 
RO awarded SMC under the provisions of 38 U.S.C. § 314(p) and 
38 C.F.R. § 3.350(f)(3) at the rate intermediate between the 
rates under 38 U.S.C. § 314(l) and (m).  This was based on 
loss of use of both lower extremities with additional 
disabilities independently ratable at 50 percent or more.  

In a letter dated August 9, 1989, the RO notified the veteran 
of its action regarding the ratings, noting that he had been 
awarded special monthly compensation, and informed him of the 
increase in payment of compensation effective in April 1989.  
This letter included notice of the veteran's appellate 
rights.  In a letter to the veteran dated August 10, 1989, 
the RO referred to his appeal concerning increased 
evaluations for his legs and urinary condition.  The RO 
stated that upon reconsideration, it had increased the rating 
for his legs to 100 percent and confirmed the 60 percent 
rating for his urinary condition.  The RO stated that these 
benefits substantially met the veteran's contentions.  The RO 
stated that if the revised status of his claim did not 
satisfy the purpose of his appeal, he could reactivate it at 
any time during the remainder of the appeal period, which it 
said was one year from the date of the initial notification 
letter, or within 30 days from the date of this letter.  The 
RO further stated that if it did not hear from the veteran it 
would assume that the substantial grant of benefits sought 
satisfied his contentions and the appeal would be considered 
withdrawn.  Enclosures included a notice of appellate rights, 
and there was a notation that a copy of the letter was also 
sent to the veteran's representative.  

On a VA Form 21-4138, received on August 8, 1990, the veteran 
stated that he disagreed with the decision dated August 9, 
1989.  He stated that he had loss of bowel and bladder 
sphincter control and loss of use of lower extremities and 
that he should be rated at a higher rate.  In a statement of 
the case dated in October 1990, the RO addressed the issue of 
entitlement to an increased evaluation for bowel dysfunction 
to include loss of anal sphincter control.  In a separate 
letter to the veteran, also dated in October 1990, the RO 
stated that for his information, he was service connected for 
loss of use of both lower extremities at a maximum evaluation 
of 100 percent disabling and service connected for bladder 
dysfunction and incontinence at 60 percent disabling, the 
maximum percentage evaluation for this condition.  On a VA 
Form 1-9, received in November 1990, the veteran asserted 
that he should have a higher evaluation due to his condition.  
He argued that he was a paraplegic with loss of use of both 
feet and loss of anal and bladder sphincter control.  

As was outlined in the introduction, the issue certified to 
the Board in 1991 was entitlement to an increased rating for 
bowel dysfunction, to include entitlement to loss of anal 
sphincter control and aid and attendance.  Subsequent to 
remands by the Board in January 1992 and February 1994, the 
RO awarded an increased rating for bowel dysfunction to 100 
percent, effective in March 1989 and awarded SMC at the rate 
provided by 38 U.S.C. § 1114(m) on the basis of the presence 
of loss of use of both feet with additional disability 
independently rated at 100 percent, effective in March 1989.  
The veteran continued his appeal contending he should be 
awarded a higher level of SMC at the rate provided by 
38 U.S.C. § 1114(r)(1).  The veteran now argues that the 
appeal initiated with his notice of disagreement received in 
November 1981 remains pending, requiring the Board to 
adjudicate the veteran's level of disability, including 
entitlement to SMC, as a kind of "staged rating" that 
reflects the degree of disability at various times while the 
appeal remained pending.  He also argues that the pending 
appeal renders moot the issue of whether the rating decision 
dated October 22, 1986, was clearly and unmistakably 
erroneous for failure to award SMC at a rate based on loss of 
use of both lower extremities and loss of bladder and bowel 
control effective from January 1986.  

Review of the record shows that the appeals initiated in 
November 1981 were developed and adjudicated as increased 
rating claims for service-connected urinary incontinence and 
weakness of the legs.  As of July 1989, the RO had assigned 
the maximum schedular rating for those disabilities, with a 
100 percent rating for loss of use of both lower extremities 
and a 60 percent rating for urinary bladder dysfunction and 
incontinence.  In addition, in the July 1989 rating decision, 
the RO awarded SMC under 38 U.S.C. § 314(l) (now 38 U.S.C. 
§ 1114(l)) and 38 C.F.R. § 3.350(b) on account of loss of use 
of both feet and SMC under 38 U.S.C. § 314(p) (now 38 U.S.C. 
§ 1114(p)) and 38 C.F.R. § 3.350(f)(3) at the rate 
intermediate between subsections (l) and (m) on account of 
the loss of use of the lower extremities with additional 
disabilities independently ratable at 50 percent or more.  At 
the same time, the RO granted entitlement to special housing 
assistance based on the determination that loss of use of 
both lower extremities was permanent and total.  The RO also 
found that entitlement to automobile and adaptive equipment 
was established, as was basic eligibility to benefits under 
Chapter 35 of 38 U.S.C.  

Thus, as of the July 1989 rating decision the RO had granted 
the maximum compensation, including all available SMC, that 
could be awarded with respect to the bilateral lower 
extremity disability and urinary incontinence.  As these were 
the maximum benefits that could be awarded based on loss of 
use of the lower extremities and urinary incontinence alone, 
the appeal that began in 1981 was satisfied.  The veteran's 
disagreement with the determinations in the July 1989 rating 
decision was based on the rating assigned bowel dysfunction 
and his contention that he should be awarded a higher level 
of SMC dependent on loss of anal sphincter control, which is 
an appeal separate from that stemming from the disagreement 
concerning the ratings for the lower extremities and urinary 
incontinence.  As the appeal that was pending at the time of 
the October 22, 1986, rating decision did not concern bowel 
dysfunction, the issue as to whether that rating decision was 
clearly and unmistakably erroneous for failure to award SMC 
at a rate based on loss of use of both lower extremities and 
loss of bladder and bowel control effective from January 1986 
remains before the Board.  

Clear and unmistakable error claim

Under the provisions of 38 C.F.R. §3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  The 
United States Court of Appeals for Veterans Claims (Court) 
has determined that clear and unmistakable error is the kind 
of error that "compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  A clear and unmistakable error is 
one in which either the correct facts, as they were known at 
the time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

When attempting to raise a claim of clear and unmistakable 
error, a claimant must describe the alleged error with some 
degree of specificity, and, unless it is the kind of error, 
that if true, would be clear and unmistakable error on its 
face, must provide persuasive reasons as to why the result 
would have been manifestly different but for the alleged 
error.  Fugo at 43-44.  In Fugo, the Court further held that 
neither a claim alleging improper weighing and evaluating of 
the evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of clear and unmistakable error.  
Id. At 44.  

In its October 22, 1986, rating decision, the RO awarded a 
temporary total rating from January 7, 1986, to February 1, 
1986, under 38 C.F.R. § 4.29 based on hospitalization for 
service-connected disabilities; in the same rating decision, 
the RO thereafter continued the prior combined 90 percent 
rating for the veteran's service-connected disabilities.  The 
ratings then in effect were: 60 percent for urinary bladder 
incontinence and sexual dysfunction due to 
radiculomyelopathy, post infection in etiology with dysthymic 
disorder; 40 percent for flaccid paraparesis left lower 
extremity with sensory level L2, due to radiculomyelopathy, 
post infection in etiology; and 40 percent for flaccid 
paraparesis right lower extremity with sensory level L2, due 
to radiculomyelopathy, post infection in etiology.  

In a letter dated in October 1986, with a copy to the 
veteran's representative, the RO notified the veteran of the 
increased payment awarded during January 1986.  On an 
attached VA Form 21-6750, Adjustment of Compensation Award 
Because of Hospitalization, the RO informed the veteran that 
the temporary increase because of hospitalization was 
terminated February 1, 1986 and the rate of compensation 
prior to the hospital admission had been restored.  The 
letter included notice of appellate rights.  The veteran did 
not respond, and the October 1986 rating decision became 
final under 38 U.S.C. § 4005 (now 38 U.S.C. § 7105).  

In October 1986, SMC at the rate provided by 38 U.S.C. 
§ 314(r)(1) (38 U.S.C. 314 was subsequently renumbered to 
38 U.S.C. § 1114)) could have been assigned for the veteran 
based on a finding that the veteran met the criteria of 
38 U.S.C. § 314(o) via 38 C.F.R. § 3.50(e)(1)(ii) or 
38 C.F.R. § 3.350(e)(2) and that he was in need of regular 
aid an attendance (which could also be a partial basis for 
entitlement to the maximum rate under 38 U.S.C. § 314(o)).  
Consideration under 38 C.F.R. § 3.350(e)(1)(ii) required the 
presence of conditions entitling the veteran to two or more 
rates provided in 38 U.S.C. § 314(l) through (n).  The 
potentially applicable conditions pertaining to the veteran 
were found in 38 U.S.C. § 314(l) and 38 C.F.R. § 3.350(b).  
Those conditions were loss of use of both feet and being so 
helpless as to be in need of regular aid and attendance under 
the criteria contained in 38 C.F.R. § 3.352(a).  (Then, as 
now, 38 C.F.R. § 3.350(b) interchanged the terms foot and 
extremity.)  Under 38 C.F.R. § 3.352(a) the basic criteria 
for regular aid and attendance included inability to attend 
to the wants of nature.  38 C.F.R. § 3.350(b) specified that 
the criteria for loss and loss of use of an extremity 
contained in 38 C.F.R. § 3.350(a)(2) were applicable.  

In October 1986, as now, 38 C.F.R. § 3.350(a)(2) provided 
that loss of use of a foot would be held to exist when no 
effective function remained other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  The determination was to be made on the basis of 
the actual remaining function, that is, whether propulsion 
could be accomplished equally well by an amputation stump 
with prosthesis.  As an example, the regulation stated 
extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major joints of the extremity, or 
shortening of the lower extremity 31/2 inches or more, would 
constitute loss of use of the foot involved.  The regulation 
also stated that complete paralysis of the external popliteal 
nerve (common peroneal) and consequent footdrop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, would be taken as loss 
of use of the foot.  

In addition, 38 C.F.R. § 3.350(e)(2) specified that paralysis 
of both lower extremities together with loss of anal and 
bladder sphincter control would entitle to the rate under 
38 U.S.C. § 314(o), through the combination of loss of use of 
both legs and helplessness.  The regulation stated that the 
requirement of loss of anal and bladder sphincter control was 
met even though incontinence had been overcome under a strict 
regimen of rehabilitation of bowel and bladder training and 
other auxiliary measures.  

Evidence of record at the time of the October 1986 rating 
decision included a VA hospital discharge summary for 
hospitalization from December 1984 to February 1985 with a 
history and physical examination report dated the day after 
hospital admission in December 1984.  The summary notes the 
veteran was admitted to the psychiatric ward but was later 
transferred to the spinal cord injury service where a routine 
annual evaluation was performed.  The report of history shows 
that the veteran gave a history of constipation and no 
diarrhea.  He said he had urinary incontinence sometimes.  On 
physical examination, the veteran was noted to have difficult 
gait, but normal coordination.  There was diminished 
sensation in the lower extremities.  The initial impression 
reported on the physical examination report was rule out 
major depression with psychotic features and status post 
Guillain Barre (neurogenic bladder radiculomyelopathy).  The 
diagnosis reported on the discharge summary was major 
depression with psychotic features and status post Guillain 
Barre Syndrome with radiculomyelopathy.  

Also of record was a VA hospital discharge summary for 
hospitalization in January 1986.  In the summary it was noted 
that the veteran suffered Guillain Barre Syndrome while in 
service.  The physician stated that the veteran recuperated 
but still remained with weakness of his legs and needed 
crutches for ambulation.  It was noted that the veteran also 
complained of urinary incontinence and well as bowel 
incontinence.  Objectively there was weak voluntary anal 
sphincter control.  There was atrophy of both lower 
extremities and atrophy of the hip extensors.  There was a 
negative Beevor's sign and a L4-5 motor level.  The diagnosis 
was transverse myelitis incomplete at L4-5 with loss of bowel 
and bladder control.  

With the reports outlined in the previous two paragraphs 
before it at the time of the October 1986 rating decision 
along with other reports concerning additional psychiatric 
hospitalizations, the RO did not find that the veteran met 
the criteria under either 38 C.F.R. § 3.350(e)(1)(ii) or 
38 C.F.R. § 3.350(e)(2) as would have been required for 
consideration of entitlement to SMC at the rate provided by 
38 U.S.C. § 314(r)(1).  To have done so would have required 
that the RO interpret this evidence as showing either loss of 
use of both feet or paralysis with loss of use of both lower 
extremities.  The RO would have been required to decide that 
propulsion could have been accomplished equally well with 
amputation stumps when the evidence reported a negative 
Beevor's sign and stated that the veteran had a "difficult 
gait, but normal coordination" and that he "needed crutches 
for ambulation."  This kind of decision requires weighing 
and evaluation of the evidence.  As a matter of law, clear 
and unmistakable error must be undebatable and cannot exist 
where the determination involves the weighing and evaluation 
of evidence.  This is not a case in which either the correct 
facts, as they were known at the time, were not before the 
adjudicator, nor is it a case where the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Therefore, the Board concludes that the October 22, 
1986, rating decision was not clearly and unmistakably 
erroneous in not awarding SMC at the rate provided by 38 
U.S.C. § 314(r)(1).  

Entitlement to a higher rate of SMC 

The veteran contends that he is entitled to SMC at the rates 
provided by 38 U.S.C. § 1114(o) and (r)(1).  In the veteran's 
case, payment at the rate provided by 38 U.S.C. § 1114(r)(1) 
may be awarded based on a finding that the veteran meets the 
criteria of 38 U.S.C. § 1114(o) via 38 C.F.R. 
§ 3.50(e)(1)(ii) or 38 C.F.R. § 3.350(e)(2) and that he is in 
need of regular aid an attendance (which may also be a 
partial basis for entitlement to the maximum rate under 
38 U.S.C. § 1114(o)).  Consideration under 38 C.F.R. 
§ 3.350(e)(1)(ii) requires the presence of conditions 
entitling the veteran to two or more rates provided in 38 
U.S.C. § 1114(l) through (n).  The potentially applicable 
conditions pertaining to the veteran are found in 38 U.S.C. 
§ 1114(l) and 38 C.F.R. § 3.350(b).  Those conditions are 
loss of use of both feet and being so helpless as to be in 
need of regular aid and attendance under the criteria 
contained in 38 C.F.R. § 3.352(a).  The Board notes that 
38 C.F.R. § 3.350(b) interchanges the terms foot and 
extremity.  Under 38 C.F.R. § 3.352(a) the basic criteria for 
regular aid and attendance include inability to attend to the 
wants of nature.  38 C.F.R. § 3.350(b) specifies that the 
criteria for loss and loss of use of an extremity contained 
in 38 C.F.R. § 3.350(a)(2) are applicable.  

38 C.F.R. § 3.350(e)(2), titled paraplegia, specifies that 
paralysis of both lower extremities together with loss of 
anal and bladder sphincter control entitles the veteran to 
the rate under 38 U.S.C. § 1114(o), through the combination 
of loss of use of both legs and helplessness.  The regulation 
states that the requirement of loss of anal and bladder 
sphincter control is met even though incontinence has been 
overcome under a strict regimen of rehabilitation of bowel 
and bladder training and other auxiliary measures.  

Service connection is in effect for loss of use of both feet, 
for which the RO has determined the veteran qualifies for SMC 
under 38 U.S.C. § 1114(l) and 38 C.F.R. § 3.350(b) due to the 
loss of use.  The veteran argues that he is entitled to an 
additional SMC rate under 38 U.S.C. § 1114(l) and 38 C.F.R. 
§ 3.350(b) based on being so helpless as to be in need of 
regular aid and attendance because of loss of anal sphincter 
control and bladder control.  As was noted earlier, the RO 
has assigned a 100 percent schedular rating for bowel 
dysfunction based on loss of anal sphincter control and a 60 
percent schedular rating for urinary incontinence.  

In support of his claim, the veteran submitted a copy of a 
March 1979 VA General Counsel non-precedent opinion and a 
September 1979 clarification that were prepared in response 
to questions from the Board concerning the effects of 
38 U.S.C. § 314(r) [now 38 U.S.C. § 1114(r)] on 38 C.F.R. 
§ 3.350(e)(1) [now 38 C.F.R. § 3.350(e)(2)].  The General 
Counsel stated that the regulation liberally assumes that 
"helplessness" results from loss of anal and bladder 
control and provides that the requirement is met even when 
incontinence is overcome through rehabilitation.  The General 
Counsel further stated that strictly construed, this 
regulatory provision presumed need for regular aid and 
attendance for such incontinence only for purposes of 
38 U.S.C. § 314(o) [now 38 U.S.C. § 1114(o)] but that it 
would be incongruous for VA to interpret the similar aid and 
attendance language of subsection 314(r) otherwise, absent a 
clear expression of congressional will favoring such a 
construction.  The General Counsel went on to state that the 
legislative history of subsection 314(r) revealed no 
dissatisfaction with VA's previously issued regulatory 
interpretation of subsection 314(o).  The General Counsel 
also noted that one of the criteria for consideration in aid 
and attendance determinations under subsection 314(r) was 
"inability to attend to the wants of nature."  The General 
Counsel also said that because of its conclusion that 
38 C.F.R. § 3.350(e)(1) [now 38 C.F.R. § 3.350(e)(2)] 
presumes helplessness if the veteran has loss of anal and 
bladder sphincter control, it need not address the question 
of whether the regulation permits a factual determination as 
to whether the loss of anal and bladder sphincter control 
renders the veteran helpless.  

Although not bound to follow the General Counsel opinion 
because it is a non-precedent opinion, the Board finds it to 
be a reasonable interpretation of that portion of the 
regulatory scheme that is relevant here.  In this case, the 
veteran has been found to have loss of anal and bladder 
sphincter control, and VA examiners have noted that the 
veteran must catheterize himself and use an external condom 
catheter and that, in addition, he uses suppositories and 
manipulation with a glove and jelly for bowel evacuation.  
Although overcome by training and auxiliary measures, the 
veteran's loss of anal and bladder sphincter control qualify 
as inability to attend to the wants of nature and thus being 
so helpless as to be in need of regular aid and attendance 
for purposes of 38 C.F.R. § 3.350(b) and 38 C.F.R. 
§ 3.352(a).  

Having previously been determined by the RO to have loss of 
use of both feet, the Board thus concludes that, with 
helplessness due to loss of anal bladder sphincter control 
qualifying as inability to attend to the wants of nature, the 
veteran meets the criteria for two separate rates under 38 
U.S.C. § 1114(l) and 38 C.F.R. § 3.350(b).  This entitles him 
to SMC provided by 38 U.S.C. § 1114(o).  Because of the need 
for aid and attendance, the veteran also qualifies for an 
additional allowance under 38 U.S.C. § 1114(r)(1) and 
38 C.F.R. § 3.350(h).  In this regard, the statute and 
regulation provide that a veteran receiving the maximum rate 
under 38 U.S.C. § 1114(o) who is in need of regular aid and 
attendance is entitled to an additional allowance.  The aid 
and attendance allowance is payable whether or not the need 
for regular aid and attendance was a partial basis, as in 
this case, for entitlement to the maximum rate under 38 
U.S.C. § 1114(o), or was based on an independent factual 
determination.  See 38 C.F.R. § 3.350(h).  

The Board notes that the RO denied entitlement to SMC 
provided by 38 U.S.C. § 1114(o) on the basis that veteran 
does not meet the requirements of 38 C.F.R. § 3.350(e)(2) 
because the medical evidence shows paraparesis and not 
paraplegia of the lower extremities.  The Board need not 
address this question because, as outlined above, the 
requirements of 38 U.S.C. § 1114(o) have been found to be met 
through application of 38 C.F.R. § 3.350(e)(1)(i) based on 
loss of use of both feet and helplessness.  

ORDER

The appeal with respect to whether there was clear and 
unmistakable error in the October 22, 1986, rating decision 
for failure to award special monthly compensation at a rate 
based on loss of use of both lower extremities and loss of 
bladder and bowel control effective from January 1986 is 
denied.  

Entitlement to SMC at the rates provided by 38 U.S.C. 
§ 1114(o) and 38 U.S.C. § 1114(r)(1) is granted subject to 
the applicable criteria governing the payment of monetary 
benefits.  

		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 

